Title: To James Madison from John Gavino, 17 March 1803
From: Gavino, John
To: Madison, James


					
						No. 117
						Sir
						Gibraltar 17: March 1803
					
					Not being honord with any of your favours I referr to my last No. 116 and have now to inform you that two days ago arrived the Crew for the Moorish Ship in question about 40 Men among them the Tripolin who formerly Commanded the Brig and laterly the said Ship  they report are going for A[r]zev to load wheat for Tunis,  the Ship is ready and Expect will sail in 6 or 8 days; the Adams Capn. Campbell is on the look out to Examin her Papers.
					A frigate is arrived in 6 days from England.  By her we learn Sir Thos. Trigg is coming out with a relief for the Regiments here (the 54. Excepted) and that our present Governour goes Home.  I have the honor to be wth. respect Sir Your most obedt. & most he Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
